30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Benjamin C. HORNE, Petitioner.
No. 94-8018.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 29, 1994.

On Petition for Writ of Mandamus.
Benjamin C. Horne, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Benjamin Horne petitions this Court for a Writ of Mandamus directing the district court to rule on his motion made under 28 U.S.C. Sec. 2255 (1988).  The record discloses that the district court issued an order denying Sec. 2255 relief on April 12, 1993.  Because his petition is moot, we deny Horne's application for a Writ of Mandamus and grant leave to proceed in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED